Citation Nr: 0903969	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-09 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by mental and physical stress.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an increased rating for residuals of 
injury to the trigeminal nerve, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left orbital floor with painful healed muscle 
injury, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for diplopia 
secondary to entrapment of the left medial and inferior 
rectus muscles, currently rated as 10 percent disabling.

6.  Entitlement to a rating for scar residuals of laceration 
of left upper eyelid,` currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the New 
Orleans, Louisiana, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which denied these enumerated 
issues.

The appeal of the issue of entitlement to an increased rating 
for residuals of an injury to the trigeminal nerve, currently 
rated as 30 percent disabling, is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Competent medical evidence reveals no evidence that the 
veteran has a current disability manifested by mental and 
physical stress.

2.  There is no competent medical evidence showing the 
veteran's arthritis is related to service, to include as due 
to arthritis being manifested to a compensable degree within 
one year following the veteran's discharge from service.

3.  The veteran's service-connected left eye disability 
consists of diplopia on left lateral vision shown on Goldman 
perimeter examination to be 31 to 40 degrees on left lateral.  

4.  The veteran does not have a service-connected disability 
in his right eye and is not shown to be blind in this eye.

5.  The lone symptom attributable to the fracture of the left 
orbital floor with painful healed muscle injury is a painful 
pulling sensation when looking to the left.

6.  The veteran's residual scars from the facial injury do 
not show evidence of any visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or with two or three characteristics of 
disfigurement, nor is the scarring shown to be unstable, nor 
does it impair function.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by mental and physical 
stress was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

2.  Arthritis was neither incurred in nor aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  The criteria for a compensable rating for diplopia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.84a, Diagnostic Codes 6078, 6090 (2008).

4.  The criteria for a rating in excess of 10 percent for 
service-connected fracture of the left orbital floor with 
painful healed muscle injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 4.17, 4.20, 4.84a, Diagnostic Code 6009 (2008).

5.  The criteria for a rating in excess of 10 percent for 
service-connected scar residuals of laceration of the left 
upper eyelid have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7800-
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in September 2005 for the service connection claims 
and for an increased rating for the trigeminal nerve damage.  
A duty to assist letter addressing these issues on appeal was 
sent in November 2005 prior to the RO's adjudication of his 
claim, in December 2007.  A claim on appeal was received in 
July 2007 for the increased rating issues of the left eye 
including diplopia and muscle injury and for the left eyelid 
scar.  A duty to assist letter addressing these issues on 
appeal was sent in October 2007 prior to the RO's 
adjudication of his claim, in December 2007.  Additional 
notice was sent in August 2008.  The veteran was provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection and for an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  He received such notice in the August 
2008 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from no compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was a sent letters in August 2008 
specifically addressing the increased rating issues on appeal 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Attached to this letter were the rating criteria which 
pertained to all the increased rating issues on appeal.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria by the statement of the case sent in 
March 2008 and the SSOC sent in September 2008, which 
discussed at length the level of disability needed for a 
higher rating for each claimed disorder.  The issues were 
readjudicated and a subsequent SSOC regarding all issues were 
issued in September 2008.  

Based on the above, any notice deficiencies which may be 
present do not affect the essential fairness of the 
adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the increased 
rating issues the VA examinations conducted in November 2007 
provided current assessments of the veteran's condition based 
not only on examination of the veteran, but also on review of 
the records.  As per the service connection issues, VA 
examinations are not indicated in light of the medical 
evidence showing either no disability in regards to the 
mental and physical stress claim, and showing no evidence of 
arthritis having begun in service or within one year of 
service.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection-Factual Background and Analysis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran claims he is entitled to service-connection for 
mental and physical stress and for arthritis.  

Service treatment records are negative for any findings of 
physical or mental stress or for any arthritis or other joint 
complaints.  The only records in the service treatment 
records pertain to the facial injury sustained in June 1973 
which resulted in a left orbital blowout fracture.  The 
October 1973 Medical Board evaluation which addressed the 
residuals of this injury in great detail was absent for any 
findings of arthritis or any mental or physical complaints 
manifested as stress.  

VA hospital records from November 1973 to December 1973 
focused on symptoms related to the facial fracture with optic 
atrophy noted, but with no findings of arthritis or physical 
or mental stress.  Likewise a VA examination from January 
1974 revealed that the veteran's musculoskeletal system was 
normal.  The section regarding the psychiatric and nervous 
system was left blank.  There was no mention in the report of 
any complaints of stress.  

Thereafter VA treatment records from 1994 through 1996 
primarily addressed the symptoms related to the residuals 
from the facial fracture with no findings of arthritis nor of 
any stress related or other psychiatric complaints 
whatsoever.  Likewise VA examinations including an October 
1996 neurological and sinus examination, a November 1997 eye 
examination and January 1999 sinus examination were silent 
for any findings or complaints related to arthritis or 
stress.  The veteran is noted to have testified in a 
September 1997 hearing which focused on the residuals of his 
facial fracture and no testimony was provided that could be 
construed as complaints about either arthritis or 
physical/mental stress.

Likewise VA records from 2000 to 2002 continued to be 
negative for any findings of either arthritis or any physical 
or mental stress.  Of note, an April 2002 record revealed a 
depression screen to be negative and his musculoskeletal 
examination was normal.  It was not until January 2003 that a 
phone call from the veteran revealed that he was requesting 
medications for arthritis in his knees and hands.  He was 
taking Tylenol without much help, and complained of his knees 
and hands aching after work.  He was a meat cutter.  The 
Tylenol helped for headaches but not for his aching knees or 
hands.  This is the earliest evidence suggestive of 
arthritis.  In October 2003 he was prescribed Naprosyn for 
his hands and knees complaints that the doctor referred to as 
arthralgia.  The records continued to be negative for stress 
or any other psychiatric complaints.  Depression screens done 
in June 2003 and November 2004 and a PTSD screen from 
February 2005 were negative.

VA examinations from May 2002, December 2003 and February 
2004 continued to address the various residuals from the 
facial fracture and were silent for any complaints or 
findings of arthritis or physical/mental stress.  

Complaints related to the veteran's joints are not shown 
again until late 2006.  VA records from September 2006 and 
January 2007 are noted to include complaints of joint pain of 
the hands and knees, assessed as degenerative joint disease 
(DJD).  X-rays of the hands and feet from February 2007 
revealed mild degenerative changes.  Likewise X-rays from 
July 2007 showed degenerative changes in both hands.  In 
August 2007, his complaints included complaints of numbness 
and tingling in the right arm said to be due to arthritis.  
In March 2008, the veteran was treated for multiple 
complaints which included chronic joint pain of the hands, 
knees and low back not relieved by Tylenol.  Physical 
examination showed DJD changes of the hands and limited and 
painful motion of the knees.  He also had limited and painful 
standing lumbar spine range of motion.  Plans included 
changing his medication from Tylenol to Percocets.  None of 
the records showing DJD problems gave any opinion suggesting 
any possible link between these problems and service.  The 
records continued to be silent for any possible findings or 
complaints of physical/mental stress.  Likewise the VA 
examinations done in March and November 2007 to assess 
various residuals of the facial fractures were silent for any 
findings regarding the claimed arthritis and physical/mental 
stress.

Based on review of the evidence, the Board finds that 
service-connection is not warranted for arthritis or 
physical/mental stress.  The evidence as discussed above 
fails to show that the veteran has a chronic disability 
manifested by physical/mental stress as there is no competent 
medical evidence showing any such disability.  A fundamental 
element of a claim for service connection is competent 
evidence of a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court has noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Absent any 
evidence of a current disability, service-connection is not 
warranted as the first requirement for service-connection, 
that being a current disability, is not met.  

Nor does the evidence show the veteran to have arthritis 
having manifested itself in service or within the one year 
presumptive period after service.  The medical evidence 
reflects that joint complaints were not shown until 2003, 
years after service with degenerative findings noted for the 
hands and knees in 2007.  No competent medical evidence is of 
record linking the complaints involving the joints of the 
hands and knees to active service.  The veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses. Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 2 Vet. 
App. at 482.

As the preponderance of the evidence is against service 
connection for arthritis and a disability manifested by 
physical or mental stress,  reasonable doubt does not apply 
in this case.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

III.  Increased Rating-Factual Background and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, supra.  A more recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings. See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

By way of history the service treatment records revealed that 
the veteran injured his left eye in June 1973 which resulted 
in a blowout fracture of the floor and medial wall of the 
left orbit, for which he underwent surgical repair in the 
same report.  An October 1973 Medical Board report indicated 
that he was stable with best visual acuity of 20/20 in the 
right eye but with left eye showing 3 prisms diopters of 
right hypertropia, and 2 prism diopters in the primary 
position of gaze with restriction to abduction and elevation 
of the left eye secondary to fibrosis and/or entrapment of 
the left medial rectus and left inferior rectos muscles with 
diplopia in 16 out of 20 positions of gaze on the Industrial 
Motor evaluation chart.  A separate eye chart was interpreted 
as showing diplopia in 4 rectangles rated as 20/50.  The 
diagnoses at the time of the October 1973 Medical Board 
included in pertinent part, orbital blowout fracture left eye 
with fibrosis and/or entrapment of the left medial rectus and 
left inferior rectus muscles, partial obstruction or 
dysfunction of the lacrimal drainages system left eye, 
entopthalmus left eye and laceration left upper lid repaired.  
The opinion of the Board was that the veteran was unfit for 
further service due to this injury including fibrosis and/or 
entrapment of the left medial rectus and left inferior rectus 
muscles with persistent diplopia in significant fields of 
gaze.  

Service connection for residuals of a left orbital fracture 
with residuals of diplopia and laceration of the left upper 
lid was granted by the RO in a March 1974 rating decision 
which assigned an initial 10 percent rating for the diplopia 
and noncompensable rating for the laceration.  These ratings 
have remained in effect throughout subsequent adjudications.

The veteran filed his claim for an increased rating for his 
scars and eye condition in July 2007.  

The Board notes that earlier evidence regarding the left eye 
injury residuals of diplopia was previously considered by 
final Board adjudications from February 2002 and August 2005 
respectively, which continued the 10 percent evaluation for 
the right eye disorder.  While not pertinent for the purposes 
of ascertaining the severity of the diplopia contemporaneous 
with the July 2007 claim now on appeal, this previously 
adjudicated evidence from the mid 1990's to 2004 is 
significant in this current adjudication in the respect that 
the most recent VA examination of November 2007 indicated 
that the findings were generally unchanged from previous 
examinations.  Thus some of the earlier findings will be 
briefly addressed not only as they pertain to the diplopia, 
but also pertain to the left eye muscle injury and the scar 
residuals which were not part of the August 2005 decision.  

Specifically the findings pertaining to the right eye shown 
in these earlier records and examination reports included the 
veteran's vision requiring correction for both eyes, 
generally shown to be correctable from 20/70 to 20/80 in the 
right eye and from 20/50 to 20/60 in the right eye.  The 
records are also noteworthy in showing double vision and 
findings of full ocular motility but with a painful pulling 
sensation when looking to the extreme left.   This evidence 
included VA records from 2002 which significantly noted in 
April 2002 that the veteran had complaints that included 
double vision.  He was also noted to have chronic left facial 
pain over the left orbital area especially over his surgical 
scars, which suggests painful scars.  

A May 2002 VA scars examination was noteworthy for 2 small 
scars noted on the left face with one scar located on the 
left eyebrow measuring about 8 by 2 millimeters and one 
located on the left side of the nasal bridge measuring 15 by 
3 millimeters with findings for both scars including slight 
decreased pigmentation and slight depression 1 millimeter 
deep and slight tenderness on the scar area.  The diagnosis 
was 2 small scars involving the left eyebrow and left nasal 
bridge.  A VA eye examination done the same month was 
noteworthy for full ocular motility except for a pulling 
sensation when looking to the extreme left.  The corrected 
visual acuity was 20/80 for the left eye and 20/60 for the 
right eye.  The impression included myopia, astigmatism, 
presbyopia, partial optic atrophy of both eyes and history of 
orbital fracture both eyes with partial entrapment of the 
medial and inferior rectus muscle.  A December 2003 VA 
examination noted the veteran to have marked pain and limited 
eye function on the left especially on left lateral gaze 
which seemed to be quite limited with upward gaze also 
painful.  

The pulling sensation on left lateral gaze is noted in a 
February 2004 VA examination, which also reported visual 
field constrictions that it deemed invalid based on the 
veteran's ability to function at his job.  This examination 
with its findings of invalid visual field constrictions not 
supported by the evidence was cited by the Board in its 
August 2005 decision which upheld the 10 percent evaluation 
for the eye disorder.

The earlier evidence was also significant in setting forth 
the specific visual symptoms attributable to the service-
connected orbital fracture as opposed to nonservice-connected 
symptoms.  This was set forth in a March 1996 VA examination 
diagnosed myopia and astigmatism in both eyes fully corrected 
with glasses and history of orbital fracture of the left side 
with no visual organic disease at that time and no findings 
of double vision at the time.  The examiner in the March 1996 
examination opined that the myopia and astigmatism were of 
developmental origin and could not be related either directly 
or indirectly to the fracture injury.  Thus the refractive 
error found on this examination was specifically separated 
from the service-connected residuals for the fracture injury 
and this was pointed out in the Board's August 2002 
adjudication.  Thus any visual acuity problems stemming from 
the refractive error are not for consideration when 
adjudicating the severity of the residuals from the fracture 
injury which as to be set forth in the evidence is now shown 
to be diplopia.  Likewise the examiner in the February 2004 
examination opined that the veteran's diminished visual 
acuities of 20/50 to 20/80 were said to be related to 
hypertension or dyslipidemia, neither of which could be 
related directly or indirectly to the service-connected 
facial injury.  

The medical evidence pertaining to the current issues on 
appeal include a November 2005 VA neurological consult which 
primarily addressed facial pain and functional problems due 
to nerve injury, but his vision was noted to be poor without 
glasses.  His left lateral ocular movement was painful and to 
look left he had to turn his head and neck.  He was also 
noted to have diplopia to the left lateral ocular movement 
and restricted movement of the left lateral rectus.  No 
measurement of the visual acuity affected by the diplopia was 
taken and there were no findings or complaints regarding the 
scars reported.  

In September 2006 the history of his facial injury was 
recited and findings on examination were noted to include for 
the eyes conjunctiva clear with white sclerae and he denied 
loss of vision or diplopia on the review of systems.  No 
findings regarding the scars were reported.  The assessment 
failed to include any specific diagnoses for the left eye or 
scarring.  

A September 2004 medical note recited the history of left 
sided focal fracture in 1973 with resulting left eye 
irritation and pain with restriction of lateral gaze 
secondary to entrapped lateral rectus.  He was with epiphora, 
left eye, currently treated for sinus.  His left eye had 
restricted lateral gaze with pain on movement and was tender 
to palpation of the left inferior orbital rim.  

The report of a December 2005 VA neurological examination 
primarily focused on neurological residuals from his facial 
injury, but did note complaints of right sided blurry vision 
that he associated with continuous nasal discharge and noted 
that on cranial nerve examination his visual fields were full 
on confrontation.  His fundoscopic examination was also 
benign without exudate or hemorrhage evident and full 
extrocular movements.  No significant findings regarding the 
scars were reported.  A January 2006 VA examination of the 
nose and sinuses also noted to reveal complaints of the 
vision in his left eye getting worse as well as having 
problems with the left eye watering a lot.  Examination of 
the eyes revealed normal conjunctivae, lids and pupils.  He 
did have some dysconjugate gaze in the far lateral position.  
The examiner detected essentially no anophthalmus.  There was 
some increased tear collection in the medial canthus on the 
left eye.  He was hypesthetic in the infraorbital 
distribution.  No findings regarding visual acuity per se 
were reported and no findings regarding the scar were 
reported in this examination.  

The report of a March 2007 VA examination which primarily 
addressed the veteran's sinus condition and residuals of 
facial injury to include muscle injury and paralysis, did 
note the presence of a scar on the face described as slightly 
noticeable curved scar about 2 centimeters in length between 
the undersurface of his left eyebrow, the bridge of the nose 
and the medial canthus of his eye.  This was described as a 
conventional incision to approach surgery on the frontal 
ethmoid sinus or could be part of the surgery to fix the 
damage from the blow out fracture.  He was also said to have 
a subciliary incision on his left lower eyelid but this was 
so well healed the examiner could not really identify it.  
The veteran seemed to have a slight enophtalmos of the left 
eye at this time.  The examiner did not notice any gross 
deficiency of extrocular movements but also deferred to the 
ophthalmologists as having better ways of assessing minor 
degrees of this than this examiner did.  The rest of the 
examination focused on the sinus and other facial disorders 
and the examiner in his diagnoses did note the unhealed eye 
injury and impaired vision, as well as the facial scars, each 
at 10 percent disabling, and pointed out that these were non 
issues for the purpose of this report.  

A November 2007 VA examination to address the current 
severity of the left eye condition did not include a review 
of the claims file, but focused on current findings.  The 
history was noted to include diplopia of the left eye 
following blunt force trauma injury to the left eye orbit and 
left cheek in 1973.  He had no current treatment for this 
condition, with symptoms noted to be diplopia of the left eye 
on extreme gaze to the left.  His license to drive an 
automobile was noted to be okay.  There was no history of 
neoplasm given.  His right eye had no symptoms.  

His left eye symptoms were diplopia on gaze to the left.  The 
visual symptoms were none on the right and double vision to 
the left.  He had no periods of incapacitation nor any 
congestive or inflammatory glaucoma.  He did not have 
keratoconus, nor were contact lenses required.  Adequate 
correction by other means was not possible.  His right eye 
corrected far vision was 20/25 and corrected near vision was 
J3.  His left eye corrected far vision was 20/25 and 
corrected near vision was J3.  There were not more than 4 
diopters of spherical correction between the eyes and his 
visual acuity was not worse than 5/200.  Accommodation was 
normal.  There was no visual field defect, nor was there 
homonymous hemianopsia.  There was no scotoma present in 
either eye.  No tonometry was conducted, and no nsystagmus 
was present.  His eyelids were normal with no loss of 
eyebrows or lashes.  There was no ptosis present in either 
eye.  There was no ptosis in either eye, nor any 
lagophtyalmos nor symblepharon.  

Diplopia was present and constant at all distances.  This was 
not correctable.  The areas of diplopia on Goldman perimeter 
examination was 31 to 40 degrees on left lateral.  There was 
diplopia outside the areas of the chart.  There was exotropia 
strabismus on the left.  There were no other abnormalities of 
the lenses noted.  The residuals of the injury to the eye was 
said to be healed and the nature of the residuals was 
diplopia extreme gaze to the left.  Findings on fundoscopic 
examination were all normal.  Slit lamp was not performed nor 
indicated.  There was no other change from previous eye 
examination.  The diagnosis was diplopia of the left eye due 
to injury of the left orbit.  Problems associated with this 
injury were diplopia of the left eye.  There were no 
significant effects on his occupation nor his usual daily 
activities.  He was noted to work full time as a meat cutter, 
with no time lost from his eye condition but rather due to 
arthritis.  A Goldman chart was not completed nor sent for 
this examination.  

The report of a November 2007 VA skin examination did not 
include a review of the claims file but instead focused on 
the current findings of the residual scars from the 1973 
blunt trauma to the left side of the face.  The etiology of 
the scars was from surgery with the date of injury noted to 
be in 1973.  There was no skin breakdown.  The physical 
examination revealed the general location of the scars to be 
the head and neck.  Two scars were examined.  The exact 
location for the first scar was the left eyelid medial area 
of 0.6 centimeters maximum width and 4.5 centimeters of 
maximum length.  There was tenderness to palpation.  There 
was none of the following: adherence to underlying tissue, 
limitation of motion or loss of function, underlying tissue 
damage, skin ulceration of breakdown over scar, elevation or 
depression of the scar.  The scar did not result in 
disfigurement of the head, face or neck.  The scar was the 
same color as normal skin.  The texture of the scar was 
normal and there was no induration or inflexibility.  A 
second scar was examined on the head and neck with the exact 
location under the left eye.  The maximum width was 0.1 
centimeters and the maximum length was 3.0 centimeters.  The 
rest of the findings as per the negative findings for 
adherence, etc. were identical to the findings for the first 
scar.  The diagnoses were scar, left eyelid and medial 
canthus and scar under the left eye.  A photograph was taken 
and attached to the claims file and it was negative for any 
signs of the left eyelid scar, and notable for a barely 
visible indentation extending vertically below the left 
eyelid in a reverse "S" figure and barely distinguishable 
from a facial wrinkle.  

VA treatment records from 2007 through 2008 reveal no 
significant findings regarding either the left eye condition 
or the scars, except for diplopia noted with no findings as 
to the extent of such diplopia, and findings such as 
tenderness or itching over the scars.  Findings from January 
2007 were noted to include for the eyes conjunctiva clear 
with white sclerae and he denied double vision on the review 
of systems.  No findings regarding the scars were reported.  
In April 2007 he denied loss of vision, but his disabilities 
were noted to include eye injury and facial scars.   Another 
April 2007 treatment note did note that he did have 
uncorrected vision problems, and he complained that his left 
eye sees double vision, but this was not further examined.  
In August 2007 he was noted to have problems with a stye of 
the upper eyelid of the left eye to be referred to the eye 
clinic and complained of chronic itch over the facial injury 
site.  A review of systems revealed he denied diplopia, and 
on examination no significant findings regarding the eyes 
were reported other than the conjunctivae was again clear 
with white sclerae.  No findings whatsoever about the scars 
were reported.  A March 2008 VA treatment note addressing 
facial pain and other complaints included a review of systems 
in which he again denied diplopia, and on examination no 
significant findings regarding the eyes were reported other 
than the conjunctivae was again clear with white sclerae.  No 
findings whatsoever about the scars were reported.  

Analysis-fracture of the left orbital floor with painful 
healed muscle injury and diplopia

The veteran's service-connected residuals of fracture of the 
left orbital floor with painful healed muscle injury has been 
rated as an unlisted condition under 38 C.F.R. § 4.84a 
Diagnostic Code 6009 as an unhealed injury of the eye.  See 
38 C.F.R. 
§ 4.20 [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  Under the rating schedule, such injury, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a Diagnostic Code 6009.  The veteran is also 
separately rated for his diplopia of the left eye stemming 
from the same injury.

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent. 
The best distant vision obtainable after best correction will 
be the basis of rating. 38 C.F.R. 
§ 4.75.  In applying the ratings for impairment of visual 
acuity, a person not having the ability to read at any one of 
the scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Eye disabilities may be rated based on loss of visual acuity 
under Diagnostic Codes 6061 to 6079. 38 C.F.R. § 4.84a.  The 
rating criteria begin with evaluating visual acuity where the 
vision in each eye is 20/40.  In that case a noncompensable 
disability evaluation is warranted under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  A 10 percent rating would be for 
consideration if there was vision of either 20/40 or 20/50 in 
one eye and 20/50 in the other, or for vision of 20/40 in one 
eye and 20/70 or 20/100 in the other eye (Diagnostic Code 
6078). Id.  A 20 percent rating would be for consideration if 
there was vision of 20/70 in one eye and 20/50 in the other 
(Diagnostic Code 6078), vision of 20/100 in one eye and 20/50 
in the other (Diagnostic Code 6078), vision of 20/200 in one 
eye and 20/40 in the other (Diagnostic Code 6077), and vision 
in one eye of 15/200 in one eye and 20/40 in the other 
(Diagnostic Code 6077). 38 C.F.R. § 4.84a.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated. The 
usual perimetric methods will be employed, using a standard 
perimeter and 3-mm white test object. At least 16 meridians 
22 1/2 degrees apart will be charted for each eye.  The 
charts will be made a part of the report of examination and 
not less than two recordings, and three when possible, will 
be made.  The minimum limit for this function is established 
as a concentric central contraction of the visual field to 
five degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  38 C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III. 38 
C.F.R. § 4.76.  The degrees lost are then added together to 
determine total degrees lost. This is subtracted from 500. 
The difference represents the total remaining degrees of 
visual field. The difference divided by eight represents the 
average contraction for rating purposes. 38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity. 38 C.F.R. Part 
4 (2008). The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  Id.

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down. If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down. If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200. 
Id.

According to the Rating Schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye. 
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
and Note (4).

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50. See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074; see Butts v. Brown, 5 Vet. App. 
532 (1993).

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of a rating 
in excess of 10 percent for the service-connected eye 
disability described as diplopia.  The veteran is not shown 
to be blind in his nonservice-connected right eye, thus any 
impairment shown in this eye is not for consideration and for 
rating purposes this eye is to be considered to have normal 
visual acuity no worse than 20/40.  See 38 C.F.R. 
§3.383(a)(1).

The preponderance of the probative medical evidence shows 
that the veteran's diplopia has been characterized by right 
eye corrected visual acuity of no worse than 20/20 and left 
eye corrected visual acuity of 20/70.  This is shown by the 
findings from the November 2007 VA eye examination which 
calculated the veteran as having diplopia at the 31 to 40 
degrees on left lateral, with no diplopia shown elsewhere.  
This equates to 20/70 under Diagnostic Code 6090.  This is 
the only visual acuity finding specifically attributable to 
the service-connected orbital injury, other visual acuity 
findings recorded are specifically shown to be unrelated to 
this injury as noted in the earlier VA examinations as 
discussed above, but rather are due to refractive error 
and/or hypertension or dyslipidemia.  As discussed above, the 
examiners have clearly separated the diplopia disability 
attributable to the service-connected eye disorder from that 
attributed to non service-connected causes, and have 
quantified the level of visual disability specifically caused 
by diplopia.  Thus it is not necessary to attribute 
nonservice-connected symptoms to this diplopia.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Visual fields 
were shown to be full on this November 2007 examination and 
in the supporting records, thus consideration under the 
criteria governing visual fields is not for consideration.

Thus the evidence firmly reveals the veteran to have a visual 
acuity of 20/70 from the diplopia, which is restricted to 
left lateral, and when considered in light of the visual 
acuity of the right eye to be 20/40, this falls firmly within 
the criteria for a 10 percent rating.  See Diagnostic Code 
6078  The next higher evaluation of 20 percent under 38 
C.F.R. § 4.84a, Diagnostic Code 6073 requires a corrected 
visual acuity of the service-connected left eye to be 20/200 
or 15/200  As that is not the case here, a rating in excess 
of 20 percent for the service-connected diplopia is denied.

Likewise the evidence fails to show that the residuals of 
fracture of the left orbital floor with painful healed muscle 
injury warrant more than the current 10 percent rating 
currently in effect under Diagnostic Code 6009.  The sole 
manifestation of this injury is shown to be pain or a pulling 
sensation upon looking to the left.  There is no evidence of 
field loss, rest requirements or episodic incapacity shown 
from this disorder.  The lone visual manifestation 
attributable to this disorder appears to be the left sided 
diplopia, which is already subject to a separate evaluation.  
Thus to afford a higher rating based on this visual problem 
would violate the rules against pyramiding.  See 38 C.F.R. § 
4.14.

In sum, the weight of the credible and probative medical 
evidence demonstrates that the veteran's eye disability also 
does not warrant a rating in excess of 10 percent for 
diplopia, nor does the credible and probative medical 
evidence demonstrate a rating in excess of 10 percent 
disabling for painful healed muscle injury.

Analysis--Scars

Under the pertinent criteria, scars of the head, face, or 
neck, are rated as follows under Diagnostic Code 7800, which 
provides eight characteristics of disfigurement: scar 5 or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of car elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Based on a review of the foregoing and with application of 
the pertinent criteria the Board finds that the evidence is 
against a rating in excess of 10 percent disabling for the 
left eyelid scarring.  The evidence as detailed above fails 
to show the scarring to have more than one characteristic of 
disfigurement, much less the findings needed for the next 
highest rating for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  The scarring is 
specifically noted to be stable, measuring 4.5 by 0.6 
centimeters for the eyelid scar and 3.0 by 0.1 centimeters 
for another scar noted under the left eye, with the examiner 
in November 2007 stating that the scarring was of normal 
color and texture, was not disfiguring, nor did it result in 
induration or inflexibility.  There is no functional 
impairment attributable to the scar.  Nor is the scar shown 
to be more than a superficial stable scar with the most 
significant manifestation shown to be tenderness on 
examination.  Thus it does not meet the criteria for more 
than 10 percent disabling under Diagnostic Codes 7800, 7804 
or 7805.  

In sum, the weight of the credible and probative medical 
evidence demonstrates that the veteran's disability 
manifested by scarring also does not warrant a rating in 
excess of 10 percent.

 

Conclusion

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether staged ratings are appropriate; 
however, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal 
regarding the service-connected disabilities and as such 
staged ratings are not warranted.

Further, there is no evidence of record that the veteran's 
service-connected disabilities cause marked interference with 
employment, or necessitates frequent periods of 
hospitalization at any time during the appeals period, as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).



ORDER

Service connection for a disability manifested by mental and 
physical stress is denied.  

Service connection for arthritis is denied.  

A rating in excess of 10 percent disabling for diplopia 
secondary to entrapment of the left medial and inferior 
rectus muscles is denied.  

A rating in excess of 10 percent disabling for residuals of a 
fracture of the left orbital floor with painful healed muscle 
injury currently is denied.  

A rating in excess of 10 percent disabling for scar residuals 
of laceration left upper eyelid is denied.  




REMAND

In regards to the issue of entitlement to an increased rating 
for residuals of the injury to the trigeminal nerve currently 
rated as 30 percent disabling, the Board finds that further 
development is necessary.  The most recent VA examination 
specifically addressing this matter is over 3 years old and 
there is conflicting evidence as it pertains to the severity 
of this condition that must be reconciled.  The Board notes 
that a November 2005 VA neurological consult showed some 
significant functional problems including weakness of the 
left orbicularis resulting in an ability to pucker lips and 
severe tenderness of the left maxillary area.  Conversely, 
the December 2005 VA neurological examination done only a 
month later is suggestive of less serious symptomatology.  
Likewise the report from a March 2007 VA ear, nose and throat 
(ENT) examination further suggests that there is no motor 
weakness regarding the 5th cranial nerve and appears to 
question the neurological findings.  However this examination 
was done for ENT purposes, not specifically done by a 
neurologist and thus is not adequate for the purposes of 
evaluating the neurological dysfunction issue currently on 
appeal.  

Furthermore there appears to be additional pertinent medical 
evidence of record from March 2008 which suggest further 
symptomatology of chronic facial pain which should be 
reviewed by the VA examiners addressing these issues on 
appeal.  As far as the trigeminal nerve disorder, the Board 
notes that a 50 percent rating would be warranted for total 
paralysis.  Thus the neurological examination should address 
the severity of the paralysis.  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for nerve 
dysfunction resulting from his facial 
injury since March 2008, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2008).

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
neurological examination, to determine 
the nature and extent of the veteran's 
service-connected residuals of injury to 
the trigeminal nerve.  The claims file, 
this remand, and treatment records must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
neurological examiner is to assess the 
current nature and extent of severity of 
the veteran's neurological impairment 
related to his service-connected injury 
to the trigeminal nerve in accordance 
with the latest AMIE worksheet for rating 
neurological disorders.  The Diagnostic 
Codes applicable to nerve impairment 
distinguish the types of paralysis-- 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
neurological impairment from his service 
connected facial injury and using the 
results of all pertinent testing of 
record should answer the following 
question.  Is the veteran's neurological 
impairment related to his service-
connected injury to the trigeminal nerve 
of such extent that it more closely 
resemble a total paralysis?  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

3.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


